Citation Nr: 0101466	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-15 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether $70,000 received in settlement under the Federal Tort 
Claims Act should be offset against compensation benefits 
payable to the veteran under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Patrick E. Dougherty, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that compensation 
benefits to which the veteran was otherwise entitled would be 
withheld until the total amount of a $70,000 payment in 
settlement of a Federal Tort Claims Act (FTCA) suit was 
recouped.  


FINDINGS OF FACT

1.  In May 1996, the veteran was granted compensation under 
38 U.S.C.A. § 1151 for interdigital nerve neuropathy between 
the third and fourth fingers, right hand, as residuals of 
January 1995 surgery at a VA facility.  

2.  In May 1998, a settlement was negotiated in a claim under 
the Federal Tort Claims Act and monetary damages totally 
$70,000 were awarded to the veteran.  

3.  Effective retroactively to June 1, 1998, the veteran's 
compensation benefits were reduced as a result of an offset 
of $70,000 against the FTCA settlement award.  


CONCLUSION OF LAW

The veteran's compensation benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$70,000 against his Federal Tort Claims Act settlement award, 
received in 1998.  38 U.S.C.A. §§  1151, 7104 (West 1991); 
38 C.F.R. § 3.800(a)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In January 1995, the veteran underwent surgery on his right 
hand at a VA facility.  He developed painful numbness on the 
radial side of the ring finger and the ulnar side of the long 
finger.  The complaints did not improve with time and the 
veteran underwent a second surgical procedure in October 
1995.  Post-operatively, the pain improved; however, numbness 
affecting the ring and middle fingers did not.  

In July 1995, the veteran filed a claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a right hand condition which he felt had worsened 
as a result of the January 1995 surgery.  He further claimed 
that he had an adverse shoulder condition as a result of that 
same surgery.

In May 1996, the RO granted compensation under 38 U.S.C.A. 
§ 1151 for interdigital nerve neuropathy between the third 
and fourth fingers, right hand, as residuals of the January 
1995 surgery.  By that same decision, the RO denied the 
veteran's claim for compensation benefits for a right 
shoulder rotator cuff tear as a result of the January 1995 
surgery.  

In December 1996, the veteran filed a claim against the 
United States of America under the FTCA for damages for 
"personal injuries" resulting from the January 1995 
surgery.  In the complaint, the veteran averred that he 
experienced right hand and right shoulder problems as a 
result of the January 1995 surgery.  A settlement of the 
claim was negotiated between the parties and became final in 
May 1998.  As part of the settlement, the United States paid 
$70,000 in damages.  The amount paid was noted to be in full 
settlement and satisfaction of the veteran's claims against 
the United States for personal injuries acquired on account 
of the incident giving rise to the lawsuit.  The settlement 
check was made payable jointly to the veteran and his private 
attorney.  

Included in the claims folder is a copy of a Judgment Fund 
Award Data Sheet prepared by the Financial Management Service 
of the Department of the Treasury which recounts details 
related to the settlement award.  A brief description of the 
facts giving rise to the claim noted that the veteran 
suffered permanent pain and partial loss of sensation of the 
right hand as a result of surgery at a VA hospital.  

A July 1998 settlement statement, signed by the veteran and 
submitted by his attorney, noted that of the $70,000 total 
settlement, 25 percent was paid to the attorney.  With the 
payment of the attorney fee and costs advanced, the total 
proceeds due to the veteran were $49,205.32.  

In an August 1998 memorandum, the Deputy Assistant General 
Counsel notified the Director, Compensation and Pension 
Service, of the settlement of the veteran's claim under the 
FTCA.  In the remarks section of that memorandum, it was 
noted that the $70,000 settlement amount was paid because the 
veteran had undergone hand surgery at a VA hospital, during 
which time the surgeon inadvertently injured a nerve in the 
hand which left the veteran unable to squeeze or grip 
anything with his injured hand. 

In a December 1998 letter to the veteran, the RO advised him 
that his compensation benefits would be reduced, effective 
June 1, 1998, in order to recoup the $70,000 amount received 
in settlement of the FTCA claim.  

In December 1998, the veteran's attorney disagreed with the 
proposed reduction because the veteran "did not agree to a 
reduction in compensation payments in lieu of a tort 
settlement."  

In May 1999, the RO notified the veteran that the action 
proposed in the December 1998 correspondence had been 
implemented and his benefits would be reduced, effective June 
1, 1998, in order to recoup the $70,000 amount received as 
settlement under the FTCA.  

The veteran's attorney filed a notice of disagreement (NOD) 
in June 1999, arguing that the offset provisions do not apply 
to recoup compensation paid for an injury, as opposed to a 
disability.  The attorney further argued that the veteran's 
original complaint included assertions regarding shoulder and 
hand disabilities; however, 1151 benefits were only granted 
for the right hand disorder and the May 1998 settlement 
agreement did not itemize what portion of the damages awarded 
applied to the right shoulder and what portion applied to the 
right hand.  

II.  Analysis

The veteran contends that the RO was incorrect in its 
determination that the full amount of $70,000 received in 
settlement of his FTCA claim should be offset against his 
1151 compensation benefits. 

Under the FTCA, an injured person may bring a cause of action 
against the United States for injuries caused by a negligent 
or wrongful act or omission of government employees acting 
within the scope of their employment.  28 U.S.C. § 1346(b).  

Title 38, United States Code, Section 1151 provides that a 
veteran who has suffered disability as the result of VA 
medical treatment is entitled to compensation as if the 
disability were service connected.  38 U.S.C.A. § 1151 also 
provides that, "[w]here an individual is . . . awarded a 
judgment against the United States in a civil action brought 
pursuant to section 1346(b) of title 28, or . . . enters into 
a settlement or compromise under section 2672 or 2677 or 
title 28 by reason of a . . . disability or death treated 
pursuant to this section as if it were service-connected, 
then no benefits shall be paid to such individual for any 
month beginning after the date such judgment, settlement or 
compromise becomes final until the aggregate amount of 
benefits which would be paid but for this subsection equals 
the total amount included in such judgment, settlement or 
compromise."  38 U.S.C.A. § 1151(b).  

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. 
§ 2672 or § 2677, by reason of disability within the purview 
of this section [i.e., 38 U.S.C.A. § 1151], no compensation 
shall be paid to such person for any month beginning after 
the date such judgment, settlement, or compromise on account 
of such disability becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement or 
compromise.  38 C.F.R. § 3.800(a)(2) (2000).

In making a determination as to the amount of offset in this 
case, the Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104. 

The veteran and his representative argue that the amount of 
offset should not include an amount representing compensation 
for disability when the settlement agreement referred to 
personal injury only.  That very question was addressed in a 
VA General Counsel precedent opinion in which it was 
determined that the plain language of what is now section 
1151 (formerly section 351) requires offset of benefits equal 
to "the total amount" of any judgment, settlement or 
compromise entered into by an individual on a FTCA claim.  
VAOGCPREC 52-91; 56 Fed.Reg. 50,150 (1991).  It was further 
noted that the legislative history of section 1151 evidenced 
a clear purpose to require offset of the total amount of any 
FTCA judgment or settlement to an individual without 
distinction as to the bases for the various portions of the 
total amount (i.e., economic (loss of earning capacity) vs. 
noneconomic (e.g., pain and suffering) losses).  Id.  

The veteran and his representative also argue that the amount 
of offset should not include any amount attributable to a 
right shoulder injury as VA compensation benefits were not 
awarded for that disability.  A review of the settlement 
agreement shows that the veteran would receive $70,000 in 
full settlement of all claims for personal injuries which the 
veteran had or may have against the United States on account 
of the incident giving rise to the lawsuit.  There is no 
reference in the settlement agreement to the specific injury.  
While the original complaint included references to the right 
shoulder, the Board notes that there is no proof that the 
settlement agreement was intended to compensate the veteran 
for the shoulder injury as well.  The Board also notes that 
documentation within the record which details to the payment 
to be made pursuant to the agreement refers to the right hand 
only.  Given that reference within documentation related to 
the settlement and payment is to the right hand only and the 
fact that the terms of the FTCA settlement itself do not 
include any indication that the proceeds were intended to 
include damages for a right shoulder disorder, the Board 
finds that the preponderance of the evidence shows that the 
damage award related to the right hand only.  

Finally, the veteran and his representative argue that the 
amount of offset should not include the amount of attorney 
fees paid out of the settlement proceeds.  In that regard, 
the VA General Counsel has held that, where, as here, it has 
been determined that a settlement agreement was entered into 
pursuant to a claim under the FTCA by an appellant in their 
own right and not as a representative for others, that 
individual's future compensation benefits based on the same 
disability must be offset by the entire amount of the 
settlement proceeds, including the amount of attorney fees 
paid out of such proceeds.  The language of 38 U.S.C.A. 
§ 1151 does not condition offset upon whether an individual 
has actually received or retained the entire amount of the 
settlement.  Therefore, the entire amount of the settlement 
must be offset, without regard to whether the veteran 
actually received the entire amount or assigned a portion of 
the settlement to an attorney.  See VAOPGCPREC 7-94; 59 
Fed.Reg. 27308 (1994).  

The Board also notes that the settlement agreement itself 
noted that each party will bear his or her own expenses.  
Thus, the payment of attorney fees to the veteran's attorney 
from the settlement proceeds in this case is in essence a 
payment by the veteran, from the settlement funds, used to 
satisfy the veteran's contractual obligation to the attorney.  
It is not a separate award to the attorney.  

The facts show that the FTCA settlement was distributed to 
the veteran in his individual capacity.  As such, the Board 
finds the compensation benefits awarded to the veteran under 
38 U.S.C.A. § 1151 are subject to the offset in the amount of 
$70,000 against his FTCA settlement award.  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal must fail.  


ORDER

The appeal is denied. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

